REYNOLDS, P. J.
This is an action for damages for the loss of the cargo of a barge, designated as “the lumber barge.” The appellant company, it is averred, was engaged in the towing business and was employed toJ;ow this so:called lumber barge and another barge, known as the “hog barge,” from Ghelsa Island to a point above that on the Mississippi river.
There are two assignments of negligence. The first is in connection with the manner in which the towing was done, it being alleged that the barg-e had been made to careen in consequence of that. It is unnecessary to notice this assignment as the proof fails to show any loss occasioned while the barges were in course of the voyage; that is, none of the articles with which the barge was loaded and which are alleged to have been lost, fell off of the barge while the barge was being pushed or towed up the river. The barge was pushed into shore and tied up with its cargo all aboard, although that cargo had slipped.
The second allegation of negligence is that when the lumber barge approached the river bank for the *235purpose of being tied up, it was made fast to tbe bank and that defendant’s servants and agents “negligently and carelessly backed tbe said tug and hog barge out from tbe Missouri bank of tbe river while some or all of tbe ropes leading from tbe lumber barge were still entangled and connected witb tbe bog barge or tbe tug, by reason of wbicb backing of tbe bog barge and of tbe tug tbe lumber barge was torn from tbe Missouri bank of the river and its cargo caused to be shaken from it and a portion thereof lost to plaintiff to its damage.” Tbe sum of $1295.07 is claimed as damages both for tbe articles lost, time lost, expense incurred in attempting to recover tbe articles, etc., tbe damage stated in gross at tbe above sum, without particularization of tbe damage claimed under each bead.
There was evidence in tbe case tending to show that when tbe tug of tbe appellant took bold of these two barges for tbe purpose of towing them up tbe river, the “lumber barge,” so-called because its load was principally made up of lumber, on top of wbicb an engine and other machinery were loaded, was in front of tbe tug, and that tbe “bog barge,” so-called because loaded witb bogs, was alongside of the tug and to tbe rear of tbe lumber barge, lines being attached to the tug and to tbe two barges respectively; that while tbe barges were being pushed or towed up- tbe river by the tug tbe lumber barge began to careen and threatened to capsize and throw off tbe upper part of its load. Mr. Worthington, tbe bead of tbe Live Stock Company, respondent here, who was on tbe tug, insisted that tbe captain of tbe tug stop tbe engine or let up and slack tbe tow lines- so that tbe barge would be righted. The captain refused to do this for a time but finally, realizing tbe danger of tbe load slipping off of the lumber barge, turned in towards the shore and endeavored to land that barge. Reaching tbe shore, a volunteer not connected witb either plaintiff *236or defendant, to'ok a line ashore and fastened it to a tree near the bank. Calling ont that the line was fastened, the tng with the “hog barge” in charge started to back out when a crash was heard and it was found that the bank had given away and the tree to which the line was attached had fallen into the river. Thereupon the lumber barge commenced floating down the river. Before it could be rescued by the tug which followed it, a quantity of the cargo, among 'other things, the engine and other machinery, slipped off into the river and was lost.
The jury returned a verdict in favor of plaintiff, assessing its damages at $477.63. Judgment followed, defendant filing a motion for new trial and that being overruled and exceptions saved, has duly perfected its appeal to this court.
Plaintiff, during the progress of the trial, introduced in evidence testimony as,to the value of each of the articles claimed to have been lost off the barge. Defendant objected to this testimony as not founded on allegations in the petition. The court, however, admitted it, over the objection and exception of defendant, and at the close of the testimony plaintiff was allowed to amend its petition'to conform to the evidence, which it did, specifically setting out the value of the articles which it claimed it had lost, placing the total value at $575.95, defendant duly saving exception to the amendment. We see no error in the action of the trial court in allowing the testimony as to the value of the several articles lost, even if such value had not been specifically stated in the petition.
The court very properly confined the damage recoverable to the articles lost, all claims for the other elements of damage having been abandoned by plaintiff.
Counsel for appellant strenuously insist that there was no probative testimony in the case authorizing its submission to the jury. We have read all the tes*237timony, as abstracted by counsel, very carefully and cannot agree to this contention. To entitle plaintiff to recover under the allegations of its petition and to prove the negligence alleged, it was necessary to prove that the appellant had failed to cast off all of the lines connecting the lumber barge with the hog barge and with the tug before the tug commenced baching out from the lumber barge after that barge had been tied up to the tree on the bank; for the contention is, that the failure to do this resulted in putting an undue strain on the tree to which the barge was tied and that this was the direct cause of the barge breaking loose. It must be conceded that the evidence tending to show that the lines were not cast off is slight and not very satisfactory to us; but there was such evidence as to this fact as warranted the jury in finding it as a fact. With that in the case, it cannot be held that there was no evidence to support the finding, it being assumed that the jury- were required to find that there was a negligent failure to cast off.
The court gave instructions asked for by plaintiff and several asked by defendant. The defendant asked this instruction, marked 3, which the court refused to give, defendant duly excepting:
“The court instructs the jury that if you find from the evidence that the loss of plaintiff’s barge was not due to any negligence or carelessness on part of defendant’s employees- in attempting to tow said barge, but that the engine, lumber and other property loaded on said barge, or portions thereof, were caused to fall into the river on account of the manner in which they were loaded on • said barge by plaintiff’s employees, then your finding must be for the defendant. ’ ’
We are compelled to hold that the refusal of this instruction was reversible error. If it is true that the loss of the cargo of the lumber barge was occasioned by the manner in which the barge was loaded, then even if it broke loose from the shore through the *238negligent act of. appellant, that was not the direct cause of the loss of the goods, and that issue was clearly presented in this instruction.
Counsel for respondent claims that this proposition was covered by the second instruction given at the instance of plaintiff. That instruction is as follows :
“Although you may find from the evidence that the captain in charge of defendant’s boat refused to tow the lumber barge, owing to the unsafe manner in which it was loaded, until plaintiff, by its president, Mr. Worthington, agreed to be responsible for any loss of cargo due to the manner of loading, this agreement did not absolve defendant from using ordinary care in handling said barge, but did absolve defendant from responsibility for loss, due to insecure loading while the barge was in tow.”
W'e do not think this instruction reaches or covers the thought contained in the refused instruction.
For error in refusing this instruction, the judgment of the circuit court must be, and accordingly is, reversed and the cause remanded.
Nortoni and Caulfield, JJ., concur.